Citation Nr: 1733753	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for lower extremity peripheral neuropathy, to include as secondary to diabetes.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel






INTRODUCTION

The Veteran had active naval service from November 1966 to June 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In June 2016, the Board remanded this case to the RO for further development.

In November 2016, the RO issued a Supplemental Statement of the Case denying the Veteran's claim.  In February 2017, the Veteran submitted an additional private medical record to the claims file.  The  matter was certified to the Board in July 2013, which is after the February 2, 2013, deadline for there to be the presumption of an automatic waiver of AOJ review.  As such, this matter is properly before the Board.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not manifested in service or to a compensable degree within one year after discharge from service, nor is it secondary to, or aggravated by, service-connected diabetes.


CONCLUSION OF LAW

The criteria for the grant of service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A February 2012 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was examined in March 2012, April 2016, October 2016, and November 2016 for the purpose of addressing his peripheral neuropathy of the bilateral lower extremities.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Additionally, service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, including Agent Orange, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  These diseases include early onset peripheral neuropathy. 38 C.F.R. § 3.309 (e). 

The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307 (a)(6)(ii) and 38 CFR 3.309 (e) with the term "early-onset" and removed the Note to 38 CFR 3.309 (e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.Analysis

The Veteran asserts entitlement to service connection for lower extremity peripheral neuropathy, to include as secondary to diabetes.  The Veteran reports a decreased sensation of the calloused areas of the toes heel and ball of foot.  See March 2012 VA examination.  There are three bases upon which the Veteran can assert service connection for his claim:  (1) direct service connection; (2) secondary service connection; and (3) Agent Orange presumption.

Direct Service Connection

In the March 2012 VA examination, the VA examiner noted that the Veteran's loss of sensation of calloused areas of his feet and toes had an unknown etiology.  The VA examiner did not diagnose the Veteran's condition as peripheral neuropathy, but rather as a possible compression-type diminished nerve sensitivity of weight-bearing distal skin.  The VA examiner attributed the Veteran's condition as being caused by a combination of the impact of the Veteran's running for 20 years, combined with  the Veteran's weight.  

In the April 2016 VA examination, the VA examiner noted that during a March 2007 VA evaluation the Veteran reported a history of tingling and numbness in his feet since 2005.  The VA examiner said that the Veteran's bilateral foot peripheral neuropathy at that time was most likely idiopathic and that the current reported symptoms of numbness and tingling pain were associated with this idiopathic condition. 

In the October 2016 VA examination, the VA examiner diagnosed the Veteran's condition as severe, diffuse, chronic, sensory-motor axonal peripheral polyneuropathy.  The VA examiner said that the Veteran's condition was not caused by the Veteran's service since the Veteran's condition was diagnosed many years after service, nor was it aggravated in any measurable way by the Veteran's prior military service.  The VA examiner concluded that the Veteran's condition was most likely multi-factorial. 

In the November 2016 VA examination, the VA examiner opined that the Veteran's condition was not proximately due to, the result of, or aggravated beyond its natural progression by the Veteran's active duty service.  Rather, the VA examiner diagnosed the Veteran with idiopathic (unknown) peripheral polyneuropathy, bilateral feet.  The VA examiner characterized the natural course of the Veteran's condition as a slow progressive worsening. 

In denying direct service connection, the November 2016 VA examiner explained that the Veteran's June 1966 entry physical and his May 1970 separation physical were both silent for the claimed lower extremity peripheral neuropathy.  Both records evaluated the Veteran as being "normal" for neurologic, feet, and lower extremities.  In fact, the VA examiner noted that the Veteran's condition was not diagnosed prior to June 1971 (one year after his active duty service).  She further noted that the Veteran's July 1998 New York Army National Guard periodic physical was also silent for complaints, diagnosis, management, or treatment of the claimed neuropathy.  The July 1998 record evaluated the Veteran as being "normal" with respect to his lower extremities, feet, and neurologic system.  The VA examiner said that the Veteran first complained of numbness in his feet in December 2006 and was diagnosed with neuropathy in March 2007.  The VA examiner said that the Veteran had normal readings in recent tests for  B12 vitamin (2015), thyroid stimulating hormone (TSH) (2016), and heavy metals exposure (2016). 

The November 2016 VA examiner emphasized that the Veteran's neuropathy complaints and diagnosis preceded/preexisted the Veteran's service-connected diabetes diagnosis by 6 to 7 years.  As such, the VA examiner concluded  that the Veteran's peripheral neuropathy was not caused by his diabetes.  

The November 2016 VA examiner described the Veteran's diagnosis as a diagnosis of exclusion.  The VA examiner explained that she had ruled out other etiologies, including service-connected diabetes, alcohol risk factors, and the Veteran's condition being caused by TSH/Vitamin B12/ or heavy metals.  The VA examiner referenced October 2016 medical literature to support her opinion.  The literature stated that even though population-based data are lacking, no specific cause is identified in up to one-quarter of patients with polyneuropathy at referral centers despite extensive investigations.  The literature went on to note that a variety of terms have been employed to describe this disorder, including chronic idiopathic axonal polyneuropathy (CIAP), chronic sensory polyneuropathy, chronic polyneuropathy of undetermined cause, unclassified peripheral neuropathy, and idiopathic neuropathy.  The literature further noted that most such cases become manifest in those 50 years old and progress slowly over months to years.  

In sum, review of the Veteran's claims file shows that there is no record of treatment for lower extremity peripheral neuropathy prior to, or during, the Veteran's active duty service.  Also, there is no evidence showing this condition was manifest to a compensable degree within one year of June 1970, when the Veteran was discharged from service, so the Veteran does not qualify as having a chronic disease.  Thus, the Veteran did not incur or aggravate his lower extremity peripheral neuropathy during his active duty service.  

As such, the Veteran does not qualify for service connection on a direct basis.

Secondary Service Connection

As an initial matter, in February 2016, the Veteran was granted service connection for diabetes mellitus.  See February 2016 Board decision.  Since this is a service-connected condition, there is a legal basis on which the Veteran's secondary service connection claim for bilateral lower extremity peripheral neuropathy potentially may be based. 

In January 2012, the Veteran's nurse practitioner noted that the Veteran "is diabetic and needs to seek service connection for this and peripheral neuropathy."  See January 2012 medical records.  However, the nurse practitioner did not provide a rationale for her opinion, and thus the Board accords this opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In the March 2012 VA examination, the VA examiner acknowledged that the Veteran had been diagnosed previously with diabetic peripheral neuropathy.  However, the VA examiner disputed that the Veteran had an accurate January 2012 diabetes diagnosis.  He instead diagnosed the Veteran with impaired fasting glucose.  In support of his argument, the VA examiner pointed out that the Veteran's condition had an unknown etiology, and that the Veteran's condition existed well before the Veteran was found to have impaired fasting glucose.

In the April 2016 VA examination, the VA examiner noted that there were no objective findings in the Veteran's medical record to support a diagnosis of diabetic peripheral neuropathy despite notations of such a condition in the Veteran's medical record problem list since September 2013.  However, the VA examiner did not provide a supporting rationale for this opinion, and thus the Board accords it little probative weight.  Id.

In the October 2016 VA examination, the VA examiner stated that the Veteran did not have a diagnosis of diabetic peripheral neuropathy despite having a diagnosis of diabetes.  He stated that the Veteran's condition was less likely than not caused by his service-connected diabetes.  In refuting the previous diagnosis of diabetic peripheral neuropathy, the VA examiner explained that the Veteran was diagnosed with peripheral neuropathy in 2007, several years prior to the Veteran's 2012 diabetes diagnosis.  Additionally, the VA examiner pointed out that the Veteran's peripheral neuropathy existed at the same time that the Veteran had normal blood sugar levels.

In an October 2016 private examination, the private examiner diagnosed the Veteran with peripheral polyneuropathy.  However, the private examiner did not link the cause of the peripheral neuropathy with the Veteran's service-connected diabetes.  In fact, the private examiner recommended a lab work-up for "potentially treatable causes of peripheral neuropathy," indicating that he did not know the etiology of the Veteran's condition.  See February 2017 medical records.

In the November 2016 VA examination, the VA examiner opined that the Veteran's peripheral neuropathy was independent of the Veteran's service-connected diabetes because the peripheral neuropathy preceded his diabetes diagnosis by 6 or 7 years.  

In sum, the Board finds that the weight of the probative evidence does not link the Veteran's lower extremity peripheral neuropathy to his service-connected diabetes because the Veteran's lower extremity peripheral neuropathy pre-existed his diabetes diagnosis by 6 to 7 years and occurred at a time when the Veteran had normal blood sugar levels.  

As such, the Veteran does not qualify for service connection on a secondary basis as to the Veteran's service-connected diabetes.

Agent Orange Presumption

Review of the claims file shows that the Veteran served on active duty in the Navy from November 1966 to June 1970, with service in Vietnam.  See DD-214.  As such, VA concedes that the Veteran was exposed to herbicides during active duty.  

In the April 2016 VA examination, the VA examiner noted that the Veteran claimed that his peripheral neuropathy was due to Agent Orange exposure.  However, the VA examiner stated that an etiology for the symptoms of the Veteran's peripheral neuropathy was not apparent.  

In the November 2016 VA examination, the VA examiner said that the Veteran's condition could not be characterized as a presumptive Agent Orange condition because the condition was not manifest within one year after the last date the Veteran was exposed to Agent Orange during the Veteran's active duty service.  Rather, the Veteran's condition was diagnosed in 2006 (36 years post-service).  

Furthermore, review of the claims file shows no mention of any acute and subacute lower extremity peripheral neuropathy in the form of foot, lower extremity, or neurologic problems or complaints during the Veteran's entry examination, separation examination, or within weeks or months of his active duty service.  Thus, there is no evidence indicating that the Veteran exhibited transient lower extremity peripheral neuropathy that appeared within weeks or months of exposure to Agent Orange.

As such, the Veteran does not qualify for service connection on the basis of the Agent Orange presumption.

The Board acknowledges the Veteran's belief that condition is related to his service-connected diabetes.  However, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a diagnosis of lower extremity peripheral neuropathy, the Board finds that the diagnosis and determination of etiology of lower extremity peripheral neuropathy is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's service connection for lower extremity peripheral neuropathy, to include as secondary to diabetes.  Nor is the Veteran's lower extremity peripheral neuropathy entitled to presumptive service connection based on exposure to Agent Orange and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for lower extremity peripheral neuropathy, to include as secondary to diabetes, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


